Citation Nr: 1501571	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-23 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and K.H.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1980 to May 1983, from January 1991 to May 1991, and from December 2003 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.  At this time, the Veteran also submitted evidence directly to the Board and properly waived agency of original jurisdiction (AOJ) consideration in accordance with 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted.  

In short, the Veteran's appeal must be remanded in order to obtain an addendum VA medical opinion regarding his claim for sleep apnea, and also an initial VA examination opinion for his anemia condition.  

The July 2011 VA medical opinion for the Veteran's sleep apnea condition did not address whether it is directly or secondarily related to service.  Furthermore, there are private medical records from August 2005 that show blood test results for the Veteran, which have not been previously considered.  There are also service treatment records from February and April 2004 that indicate the Veteran exhibited symptoms that may be related to anemia.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his anemia, and sleep apnea, and make arrangements to obtain all records not already associated with the claims file.  Also obtain all updated VA treatment records.

2.  After receipt of all additional records, schedule the Veteran for an appropriate examination for an opinion on whether the Veteran's anemia or any other blood disorder is at least as likely as not (50 percent or greater probability) related to service.  The examiner is asked to review the claims file, including medical records and personal statements, prior to the examination, and to support all rendered opinions with explanatory rationale (that is, with citation to evidence in the record or accepted medical knowledge).  The examiner should also comment on whether the Veteran's symptoms that are found in service treatment records from February and April 2004 are at least as likely as not related to anemia.

The examiner is also asked to provide an opinion on whether it is at least as likely as not that any of the Veteran's other service-connected disabilities (including, but not limited to posttraumatic stress disorder and hypertension) caused or aggravated (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) the Veteran's anemia.

3.  Schedule the Veteran for an appropriate examination to determine the nature of his sleep apnea, and to provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that his diagnosed sleep condition is related to service.  The examiner is asked to review the claims file prior to the examination, including medical records and personal statements, and to support all rendered opinions with explanatory rationale (that is, with citation to evidence in the record or accepted medical knowledge).

The examiner is also asked to provide an opinion as to whether it is at least as likely as not that any of the Veteran's other service-connected disabilities (PTSD, lumbar strain, left shoulder tendonitis, left elbow epicondylitis, tinnitus, or hypertension) caused or aggravated (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) the Veteran's sleep condition.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




